DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 1, line 7, the phrase “to expose the electrode” renders the claims indefinite, because the limitation “the electrode” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2003-0035738A) in view of Lee (US5151304), Tokuda (JP2004195206A), and Gelfandbein (US2004/0220667A1).
Kim reads on the claims as follows (see Figs. 4a-4f):
Claim 1. A flexible circuit comprising:
a polymer base layer (303) forming an electrode portion (201, Fig. 2), a cable portion (202, Fig. 2), and a bond pad portion (203, Fig. 2), the bond pad portion adapted to connect to an electronic control unit (see Fig. 5b; the portion 203 is capable of being connected as claimed); 
a patterned metal layer on the polymer base layer, including at least one electrode pad (304a, Figs. 3 and 4f; also see Fig. 5a), at least one bond pad (see pads in Fig. 5b) and at least one trace connecting the electrode pad to the bond pad; 
a polymer top layer (305) deposited on the polymer base layer and the patterned metal layer including at least one opening,


Claim 2. The flexible circuit according to claim 1, wherein the polymer base layer and polymer top layer are polyimide (para. [42]) and curing is imidizing the polyimide (see footnote 1).

Kim does not disclose the limitations crossed out above.
Lee teaches a process (see example in col. 6 and the figure) in which polyamic acid is cured to form a crystalline state polyimide. The polyimide surface is converted to polyamic acid (i.e. deimidization) by treating the surface with a base (such as KOH; see col. 5, Ins. 65-68) and then with an acid (HCI; see col. 6, Ins. 1-11). This surface is then converted to amorphous polyimide by imidizing at a lower temperature. Polyamic acid is spin-coated thereon, and the whole layer is cured at 400 degrees C. Alternatively, metal is deposited on the amorphous polyimide, prior to the curing process. Lee therefore teaches a process of improving adhesion between multiple polyimide layers, and between polyimide layers and metal deposited thereon.
Tokuda discloses a device having electrodes for stimulating a retina (i.e. the same as Kim). Tokuda teaches using plating to make the electrodes 5 protrude above the polyimide protective layer 4 (see para. [0014]]). It is not clear from Tokuda whether the electrode 5 overlaps the top protective layer at all. The electrodes of Tokuda also have a portion 3 within the polyimide layer, and a pad portion 2a.
Similar to Kim and Tokuda, Gelfandbein discloses a device having electrodes for stimulating a retina. Electrodes can be recessed relative to the outer surface of an outer surface of the device, as shown in Fig. 1. Alternatively, a portion of the protective layer disposed over the electrodes can be made conductive (see Fig. 2), thereby essentially creating electrodes extending upwardly so as to be flush with 
Regarding the particular electrode shape, from the various cited references, it is readily apparent that multiple electrode shapes are known in the field of retinal prostheses. Although none of the cited references disclose an electrode having a larger pad, a smaller-diameter portion through the dielectric layer, and an outer portion overlapping the dielectric, it is deemed the claimed invention is unpatentable over the prior art.  
Kim and Gelfandbein both teach one common electrode arrangement, in which an electrode is exposed at the bottom of an opening through a dielectric layer. Tokuda discloses further plating metal in the opening and outside, to form an electrode having a pad portion, a portion extending through the dielectric layer, and an outer electrode portion.  Gelfandbein shows the electrode 124 in Fig. 2 wider than electrically conductive portion 210. It can be considered then that the electrode is 210, and 124 is a pad. In the embodiment of Fig. 3, however, no “pad” is shown. Taking into consideration the combined teachings of Kim and Tokuda, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the invention of Kim by utilizing plating to deposit additional metal within the openings exposing the electrodes, to thereby form electrodes having electrode material disposed within the polymer top layer, over a pad portion, and protruding thereabove. One of ordinary skill in the art would have found it obvious to do so as a matter of selecting among known known retinal implant electrode shapes. Further, in view of the various embodiments in Gelfandbein, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form the pad portion and outer portion wider than the electrode portion within the polymer top layer. One of ordinary skill in the art would have found it obvious to do so because the claimed electrode shape does not appear to have been provided for any special purpose. Rather, para. [0113] of the present specification reads, in relevant part, “[t]he electrode 78 is slightly slimmer than the trace 72a, 73, 72b”, without any additional explanation. 
Taking into consideration the combined teachings of Kim and Lee, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lee when depositing the polyimide layers 303 and 305, and when depositing the metal layer on polyimide layer 303. In particular, it would have been obvious to one of ordinary skill in the art to deposit a polyamic acid layer, cure it at 400 degrees C, thereby forming a polyimide layer 303. Thereafter, following Lee’s wet process and imidizing at low temperature, to form an amorphous polyimide layer which, as should be clear from the discussion thus far, is imidized polyimide which can still be further cured, i.e. it is, in a sense, uncured. The metal layer can thereafter be deposited and patterned, as disclosed by Kim, followed by spin-coating polyamic acid to form layer 305, and curing at 400 degrees C, to cure both layers 303 and 305 fully. One of ordinary skill in the art would have been motivated to deposit the polyimide layers in this manner because the process of Lee results in increased adhesion of metal to polyimide and between polyimide layers.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified in view of Lee, Tokuda, and Gelfandbein, in view of Edell (US5476494).
Kim in view of Lee, Tokuda, and Gelfandbein renders obvious the claimed invention, except the limitations of claims 3 and 4.
Edell teaches making a retinal implant 10 having electrodes 28 and traces (see Figs. 3 and 4). The implant is encapsulated in silicone (24), for biocompatibility, the material being soft, and minimizes trauma which structural edges may cause to the retinal surface (see col. 5, In. 47 to col. 6, In. 30). Channels (42) are formed in the silicone material, above the electrodes (28).
In light of these teachings, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the invention Kim in view of Lee, Tokuda, and Gelfandbein by .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified in view of Lee, Tokuda, and Gelfandbein, further in view of Hung (US2003/0195601).
Kim discloses depositing platinum (see description of Fig. 4b, on page 6), without disclosing the claimed adhesion layers.
Hung discloses forming a platinum electrode on a polyimide substrate (see Fig. 2 and para. [0016]) and teaches providing a titanium layer under platinum, for adhesion purposes, because titanium adheres better to polyimide than platinum (please refer to para. [0016]).
In view of the teachings of Hung, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a titanium layer below the platinum layer, for the same purpose as taught by Hung.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Lee, Tokuda, Gelfandbein, and Hung, further in view of Kumar (US5118385).
As modified in view of Hung, the process of Kim in view of Lee, Tokuda, and Gelfandbein includes a patterned metal layer comprising a titanium adhesion layer below a titanium layer but does not disclose a top titanium layer. 
Kumar is primarily concerned with forming interconnect structures between layers in a multilayer substrate. Referring to Figs. 1-8, substrate 12 is polyimide, as is the layer 40. Rather than forming the circuit patterns of copper, as is conventional in PCB manufacturing for example, Kumar teaches depositing a trilayer 14, comprising a lower chromium layer 16, a copper layer 18, and a titanium layer 20. The role of the chromium layer is to provide adhesion between copper 18 and polyimide 12 (see abstract; see col. 
Taking into consideration the teachings of the cites references, one of ordinary skill in the art at the time the invention was made would have found it obvious to deposit, over the platinum layer of Kim, an additional titanium adhesion layer, since the cited prior art shows that titanium has improved adhesion to polyimide. Since the trace layer is disposed between polyimide layers, one of ordinary skill in the art would have found it obvious to improve the adhesion between the trace layer and the lower and upper polyimide layers by providing the additional adhesion layers. Moreover, Kim exposes the upper surface of the platinum electrodes. Kumar teaches a similar concept of removing a portion of the upper titanium layer so as to expose the pad. Therefore, the proposed modification is compatible with the process of Kim.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6 and 7 have been considered but are not persuasive.
Applicants argue:
Applicants have amended claim 1 to provide "a polymer top layer deposited on the polymer base layer and the patterned metal layer including at least one opening, smaller than the electrode pad, to expose the electrode". Support for the amendment can be found, for example, in paragraph [0118] and figure 32 of the published application. 
It is clear that the purpose of the application is to create a stronger bond and prevent delamination of a flexible circuit electrode array. In addition to the molecular polyimide bond taught in the application, the metal overlap of applicant's electrode design helps bond the flexible circuit together. The Examiner cites Tokuda for this feature, but states "It is not clear from Tokuda whether the electrodes 5 protrude above the polyimide protective layer 4." The Examiner further cites Gelfandbein. Gelfandbein teaches a chip with a diamond-like coating, not a flexible circuit. 
In figure 3, Gelfandbein teaches an electrode that overlaps the diamond-like coating. This cannot teach better bonding of a flexible circuit as Gelfandbein does not teach a flexible circuit. Further Gelfandbein does not teach any challenges of binding the diamond-like coating. Better bonding cannot be the purpose of Gelfandbein's overlapping electrode. Hence, Gelfandbein does not teach the invention. The other art of record, singly or in combination, does not teach overlapping electrodes to improve bonding of a flexible circuit. The remaining claims are rendered patentable by their dependence on the amended claim 1.

The examiner respectfully disagrees. First, it should be noted that the limitation “to expose the electrode” renders the claim indefinite, as detailed above. Further, Gelfandbein is cited for its teaching of different electrode shapes for retinal implants. The DLC coating is unrelated to the present rejection, as it is applied as a way to provide biocompatibility. In Fig. 1 Gelfandbein discloses an embodiment with the electrodes 124 recessed relative to the outer surface of the implant. In Fig. 3 Gelfandbein discloses an alternative embodiment, in which the electrodes 324 overlap the outer insulator surface. As is evident from the various references, multiple electrode configurations are known, in the retinal implant art, and selecting among known electrode shapes is deemed obvious. Regarding the newly-added limitations, please refer to the rejection, for the corresponding obviousness rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729